MEMORANDUM **
Cheng Fei, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), we grant the petition for review and remand for further proceedings.
The BIA abused its discretion by not addressing Fei’s claim of changed circumstances based on a Chinese official’s threat to sterilize him if he returns to China. See, e.g., id. (“The BIA abuses its discretion when it ... disregards important aspects of the alien’s claim.”). We grant the petition and remand for further proceedings.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.